DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Othman et al. (US 2018/0165508; hereinafter Othman).
Regarding claim 1:
Othman discloses a method for classifying a biometric trait represented by an input image, the method being characterized in that it comprises the implementation, by data processing means of a client (see Fig. 1), of the steps of: 
(a) Determining, for each of a predefined set of possible general patterns of biometric traits, by means of a convolutional neural network (CNN) whether said biometric trait presents or not said general pattern (see paragraphs 245-246; the system is able to classify the type of a fingerprint (i.e., whorl, arch, etc); each type of fingerprint is determined to belong to either general type whorl, or general type arch, or another general type).
Regarding claim 8:
Othman discloses the method according to claim 1, comprising a step (b) for the processing of said input image in such a way as to extract the features of interest of the biometric trait represented by said input image (see paragraph 244; the system can be trained to detect and extract minutiae from the input image).
Regarding claim 9:
Othman discloses the method according to claim 8, wherein said biometric traits are fingerprints, the features of interest to be extracted from the at least one fingerprint represented by said input image comprising the position and/or orientation of minutia (see paragraph 244).
Regarding claim 10:
Othman discloses the method according claim 8, wherein the at least one biometric trait represented by the input image is that of an individual, the method further comprising a step (c) of identifying or authenticating said individual by comparing the features of interest extracted from the biometric trait represented by said input image, with the features of reference biometric traits having the general pattern or patterns determined in step (a) as presented by the biometric trait represented by the input image (see paragraphs 236-237).
Regarding claim 11:
Othman discloses the method according to Claim 1, wherein said biometric traits are fingerprints, and said predefined set of possible general patterns comprises the following general patterns: left loop, right loop, arch and spiral (see paragraph 246; since different type of fingerprint patterns are known, the “etc” type of fingerprints referred in the paragraph would include left loop, and right loop).
Regarding claim 12:
Othman discloses a non-transitory computer-readable program product comprising code instructions for the execution of a method according to claim 1 for the classification of a biometric trait represented by an input image, when said program is executed on a computer (see paragraph 58).
Regarding claim 13:
Othman discloses a non-transitory storage means readable by computer equipment whereupon a computer program product comprises code instructions for the execution of a method according claim 1 for the classification of a biometric trait represented by an input image (see paragraph 58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othman in view of Su et al. (US 2021/0281918; hereinafter Su).
Regarding claim 2:
Othman discloses all the features in claim 1. Othman does not disclose the method, wherein said CNN has at least one residual connection.
In the same field of endeavor, Su discloses a method, wherein said CNN has at least one residual connection (see paragraph 165).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Othman such that said CNN has at least one residual connection as taught by Su. One of ordinary skill in the art would have been motivated to do this because the structure of the CNN can be simplified (see Su, paragraph 166).
Regarding claim 3:
Othman and Su disclose all the features in claim 2. Su further disclose the method 2, wherein said CNN comprises at least one so-called dense block having all of the possible residual connections (see Fig. 6 and paragraph 156 and 165).
Before the effective filing date of the clamed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Othman such that the CNN comprises at least one so-called dense block having all of the possible residual connections as taught by Su. One of ordinary skill in the art would have been motivated to do this because accuracy of extracting an image feature is better (see Su, paragraph 156).
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othman in view of Su as applied to claim 3 above, and further in view of Deasy et al. (US 2021/0383538; hereinafter Deasy).
Regarding claim 4:

Othman and Su disclose all the features in claim 3. Othman and Su do not disclose the method, wherein said CNN comprises a plurality of said dense blocks, with a size of feature maps of the dense blocks, decreasing from the input to the output of the CNN and/or a number of layers per dense block increasing from the input to the output of the CNN.
In the same field of endeavor, Deasy discloses a method, wherein said CNN comprises a plurality of said dense blocks, with a size of feature maps of the dense blocks, decreasing from the input to the output of the CNN and/or a number of layers per dense block increasing from the input to the output of the CNN (see paragraphs 135-136; Deasy teaches that the dimension reduction unit (DRU) 138 reduces the size of the features maps of the transform layers 136).
Before the effective filing date of the claimed invention, it would have been obvious to combine the teaching of Othman, Su and Deasy so that a size of feature maps of the dense blocks decreases from the input to the output of the CNN. One of ordinary skill in the art would have been motivated to do this because the size of feature maps of the dense block is reduced in order to be compatible for processing (see paragraph 136).
Regarding claim 5:
Othman, Su, and Deasy disclose all the features in claim 4. Deasy does not expressly disclose the method, wherein the rate of decrease in the size of the feature maps of the dense blocks increases from the input to the output of the CNN.
However, Deasy does disclose the method various dimension reduction operators (see paragraph 136; “The dimension reduction operator may include a 1x1 convolution unit, a 3x3 convolution unit, linear dimension reduction, and non-linear dimension reduction, among others’).

As such, it would have been an obvious design choice before the effective filing date of the claimed invention to use any kind of dimension reduction operator in order to reduce the feature maps of a block, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othman in view of Streit (US 2019/0280869).
Regarding claim 6:
Othman discloses all the features in claim 1. Othman does not disclose the method, comprising a prior training step (a0), by means of data processing means (11) of a server (1), from an image database of pre-classified biometric traits, of parameters of said CNN.
In the same field of endeavor, Streit disclose a method, comprising a prior training step (a0), by means of data processing means of a server, from an image database of pre- classified biometric traits, of parameters of said CNN (see Fig. 1, step 104; also see paragraph 80; the process 100 is performed by a remote server).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Othman to include a prior training step, by means of data processing means of a server, from an image database of pre-classified biometric traits, of parameters of said CNN as taught by Streit. One of ordinary skill in the art would have been motivated to do this because biometric information can be easily identified by the result of the prior training step by reducing the image to significant portion around the biometric feature (see Streit, paragraph 56).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Othman in view of Streit as applied to claim 6 above, and further in view of Su, and further in view of Zou et al. (US 2020/0065563; hereinafter Zou)
Regarding claim 7:
Othman and Streit disclose all the features in claim 6. Othman and Streit do not disclose the method, wherein said CNN has at least one residual connection and said CNN comprises at least one so-called dense block having all possible residual connections, wherein the the step (a0) comprises the random deactivation of layers of said dense block, 
In the same field of endeavor, Su discloses a method, wherein said CNN has at least one residual connection (see paragraph 165).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Othman such that said CNN has at least one residual connection as taught by Su. One of ordinary skill in the art would have been motivated to do this because the structure of the CNN can be simplified (see Su, paragraph 166).
Su further disclose, wherein said CNN comprises at least one so-called dense block having all of the possible residual connections (see Fig. 6 and paragraph 156 and 165).
Before the effective filing date of the clamed invention, it would have been obvious to a person of ordinary skill in the art to modify the method of Othman such that the CNN comprises at least one so-called dense block having all of the possible residual connections as taught by Su. One of ordinary skill in the art would have been motivated to do this because accuracy of extracting an image feature is better (see Su, paragraph 156).
In the same field of endeavor, Zou discloses a method, wherein the step comprises the random deactivation of layers of said dense block (see paragraph 53).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in to combine the teaching of Othman, Streit, Su, and Zou such that the step comprises the random deactivation of layers of said dense block. One of ordinary skill in the art would have been motivated to do this because dropout technique is to prevent neural network from overfitting and to reduce the complexity of the model (see Zou, paragraph 53).
Regarding claim 14: 
Othman, Streit, Su and Zou disclose all the features in claim 7.  Although neither of them  disclose the specific probability of the random deactivation; however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any probability of deactivation/dropout, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill as design choices.
Response to Arguments
Applicant's arguments filed 3/17/2022 have been fully considered but they are not persuasive.
Applicant argues that “Claim 1 defines a multiple binary classification (the output is a set of Booleans associated to each possible general pattern)” whereas “Othman teaches a single multi-class classification (the output is the general pattern)”. 
However, it is noted that claims are interpreted based on the broadest reasonable interpretation.   Examiner are not required to read the specification into the claims.  Currently, the claims do not include any language defining the type of classification and/or the type of output associated to the possible general pattern.  
As such, Othman discloses all the features in claims 1 and 8-13.  Applicant’s argument is not persuasive and the rejections are maintained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625